EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel C. Osborne, Reg. # 76,575, on 05/03/2022.

This listing of claims will replace all prior versions of claims:
1. 	(Currently Amended) A system, comprising: 
a computing device comprising a processor and a memory; and 
machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: 
generate a directed acyclic graph (DAG) representing a workload assigned to a virtualized compute accelerator that is executed by the processor of the computing device, wherein: 
the workload comprises a plurality of compute kernels and the DAG comprising a plurality of nodes and a plurality of edges, 
each of the nodes represents a respective compute kernel, 
each of the edges represents a dependency between a respective pair of the compute kernels, and 
the virtualized compute accelerator represents a logical interface for a plurality of compute accelerators; 
analyze, by a management layer of the virtualized compute accelerator, the DAG to identify sets of dependent compute kernels, a respective set of dependent compute kernels being independent of other sets of dependent compute kernels and execution of at least one compute kernel in the respective set of dependent compute kernels depending on a previous execution of another compute kernel in the respective set of dependent compute kernels; 
determine, by the management layer, a set-specific computing resource profile for a particular set of dependent compute kernels by an analysis of resource requirements specified by a set of nodes corresponding to the particular set of dependent compute kernels, the set-specific 2computing resource profile comprising a total memory and a total processing power determined for the particular set of dependent compute kernels as a whole; 
identify, by a static analysis engine executed by the processor of the computing device, a host device that captures image data used for an image processing operation of at least one compute kernel of the particular set of dependent compute kernels; 
assign, by the management layer, the particular set of dependent compute kernels to a particular compute accelerator of the plurality of compute accelerators that is identified to be installed to the host device that captures the image data, and is identified to include sufficient available resources based at least in part on the total memory and the total processing power for the particular set of dependent compute kernels for execution; and
execute the particular set of dependent compute kernels using the particular compute accelerator.

2.	(Original) The system of claim 1, wherein the machine-readable instructions that cause the computing device to generate the DAG representing the workload further cause the computing device to at least:
perform static analysis on an object code or a source code representation of the workload to identify the plurality of compute kernels; and
perform static analysis on the object code or the source code representation of the workload to identify dependencies between pairs of the plurality of compute kernels.

3.	(Previously Presented) The system of claim 1, wherein the machine-readable instructions that cause the computing device to assign the respective set of dependent compute kernels to a respective one of the compute accelerators further cause the computing device to at least:
determine that the respective one of the compute accelerators complies with a predefined criterion;
select the respective one of the compute accelerators from the plurality of compute accelerators based on a determination that the respective one of the compute accelerators complies with the predefined criterion; and
send the respective set of dependent compute kernels to the respective one of the compute accelerators.

4.	(Original) The system of claim 3, wherein the machine-readable instructions further cause the computing device to encrypt the respective set of dependent compute kernels sent to the respective one of the compute accelerators.

5.	(Previously Presented) The system of claim 1, wherein the machine-readable instructions that cause the computing device to assign the respective set of dependent compute kernels to a respective one of the compute accelerators further cause the computing device to at least:
determine that a set of the dependent compute kernels is performing a predefined computation;
select the respective one of the compute accelerators from the plurality of compute accelerators based on a determination that the set of the dependent compute kernels is performing the predefined computation; and
send the set of the dependent compute kernels to the respective one of the compute accelerators.

6.	(Original) The system of claim 5, wherein the predefined computation involves a modification to a predefined resource.

7.	(Previously Presented) The system of claim 3, wherein the predefined criterion comprises the respective one of the compute accelerators being configured to use a remote direct memory access (RDMA) protocol to access a single copy of a working set. 

8.	(Currently Amended) A method, comprising:
generating, by a computing device, a directed acyclic graph (DAG) representing a workload assigned to a virtualized compute accelerator that is executed by a processor of the computing device, wherein:
the workload comprises a plurality of compute kernels and the DAG comprising a plurality of nodes and a plurality of edges, 
each of the nodes represents a respective compute kernel,
each of the edges represents a dependency between a respective pair of the compute kernels, and
the virtualized compute accelerator represents a logical interface for a plurality of compute accelerators;
analyzing, by a management layer of the virtualized compute accelerator, the DAG to identify sets of dependent compute kernels, a respective set of dependent compute kernels being independent of other sets of dependent compute kernels and execution of at least one compute kernel in the respective set of dependent compute kernels depending on a previous execution of another compute kernel in the respective set of dependent compute kernels; 
determining, by the management layer, , the set-specific 2computing resource profile comprising a total memory and a total processing power determined for the particular set of dependent compute kernels as a whole; 
identifying, by a static analysis engine executed by the processor of the computing device, a host device that originates image data used for an image processing operation of at least one compute kernel of the particular set of dependent compute kernels; [[and]]
assigning, by the management layer,  of the plurality of compute accelerators that is identified to be installed to the host device that originates the image data used for the image processing operation, and is identified to include available resources based at least in part on the total memory and the total processing power for the particular set of dependent compute kernels for execution; and
executing the particular set of dependent compute kernels using the particular compute accelerator. 

9.	(Original) The method of claim 8, wherein generating the DAG representing the workload further comprises:
performing static analysis on an object code or a source code representation of the workload to identify the plurality of compute kernels; and
performing static analysis on the object code or the source code representation of the workload to identify dependencies between pairs of the plurality of compute kernels.

10.	(Previously Presented) The method of claim 8, wherein assigning the respective set of dependent compute kernels to a respective one of the compute accelerators further comprises:
determining that the respective one of the compute accelerators complies with a predefined criterion;
selecting the respective one of the compute accelerators from the plurality of compute accelerators based on a determination that the respective one of the compute accelerators complies with the predefined criterion; and
sending the respective set of dependent compute kernels to the respective one of the compute accelerators.

11.	(Previously Presented) The method of claim 10, further comprising encrypting the respective set of dependent compute kernels sent to the respective one of the compute accelerators.

12.	(Previously Presented) The method of claim 8, wherein assigning the respective set of dependent compute kernels to a respective one of the compute accelerators further comprises:
determine that a set of the dependent compute kernels is performing a predefined computation;
select the respective one of the compute accelerators from the plurality of compute accelerators based on a determination that the set of the dependent compute kernels is performing the predefined computation; and
send the set of the dependent compute kernels to the respective one of the compute accelerators.

13.	(Original) The method of claim 12, wherein the predefined computation involves a modification to a predefined resource.

14.	(Previously Presented) The method of claim 8, wherein a respective one of the compute accelerators uses a remote direct memory access (RDMA) protocol to access a single copy of a working set. 

15.	(Currently Amended) A non-transitory, computer-readable medium comprising machine-readable instruction that, when executed by a processor, cause a computing device to at least:
generate a directed acyclic graph (DAG) representing a workload assigned to a virtualized compute accelerator that is executed by the processor of the computing device, wherein:
the workload comprises a plurality of compute kernels and the DAG comprising a plurality of nodes and a plurality of edges, 
each of the nodes represents a respective compute kernel,
each of the edges represents a dependency between a respective pair of the compute kernels, and
the virtualized compute accelerator represents a logical interface for a plurality of compute accelerators;
analyze, by a management layer of the virtualized compute accelerator, the DAG to identify sets of dependent compute kernels, a respective set of dependent compute kernels being independent of other sets of dependent compute kernels and execution of at least one compute kernel in the respective set of dependent compute kernels depending on a previous execution of another compute kernel in the respective set of dependent compute kernels;
determine, by the management layer, a set-specific computing resource profile for a particular set of dependent compute kernels by an analysis of resource requirements specified by a set of nodes corresponding to the particular set of dependent compute kernels, the set-specific 2computing resource profile comprising a total memory and a total processing power determined for the particular set of dependent compute kernels as a whole; 
identify, by a static analysis engine executed by the processor of the computing device, a host device that captures image data used for an image processing operation of at least one compute kernel of the particular set of dependent compute kernels; 
assign, by the management layer, the particular set of dependent compute kernels to a particular compute accelerator of the plurality of compute accelerators that is identified to be installed to the host device that captures the image data, and is identified to include available resources based at least in part on the total memory and the total processing power for the particular set of dependent compute kernels  for execution; and
execute the particular set of dependent compute kernels using the particular compute accelerator.

16.	(Previously Presented) The non-transitory, computer-readable medium of claim 15, wherein the machine-readable instructions that cause the computing device to generate the DAG representing the workload further cause the computing device to at least:
perform static analysis on an object code or a source code representation of the workload to identify the plurality of compute kernels; and
perform static analysis on the object code or the source code representation of the workload to identify dependencies between pairs of the plurality of compute kernels.

17.	(Previously Presented) The non-transitory, computer-readable medium of claim 15, wherein the machine-readable instructions that cause the computing device to assign the respective set of dependent compute kernels to a respective one of the compute accelerators further cause the computing device to at least:
determine that the respective one of the compute accelerators complies with a predefined criterion;
select the respective one of the compute accelerators from the plurality of compute accelerators based on a determination that the respective one of the compute accelerators complies with the predefined criterion; and
send the respective set of dependent compute kernels to the respective one of the compute accelerators.

18.	(Previously Presented) The non-transitory, computer-readable medium of claim 17, wherein the machine-readable instructions further cause the computing device to encrypt the respective set of dependent compute kernels sent to the respective one of the compute accelerators.

19.	(Currently Amended) The non-transitory, computer-readable medium of claim 15, wherein the machine-readable instructions that cause the computing device to assign the respective set of dependent compute kernels to a respective one of the compute accelerators further cause the computing device to at least:
determine that a set of the dependent compute kernels is performing a predefined computation;
select the respective one of the compute accelerators from the plurality of compute accelerators based on a determination that the set of the dependent compute kernels is performing the predefined computation; and
send the set of the dependent compute kernels to the respective one of the compute accelerators.

20.	(Previously Presented) The non-transitory, computer-readable medium of claim 15, wherein a respective one of the compute accelerators uses a remote direct memory access (RDMA) protocol to access a single copy of a working set. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195